Citation Nr: 1502336	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

4.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.  

5.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to May 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2011 rating decisions by the RO.  

The issues of entitlement to service connection for sleep apnea, whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, entitlement to an increased rating for a bilateral hearing loss disability, and entitlement to a TDIU are remanded below.  

The issue of entitlement to an increased rating for varicose veins has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In August 2009, the Board denied the appellant's application to reopen a claim of entitlement to service connection for sleep apnea.  
2. Evidence associated with the record since the Board's August 2009 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  The Board's August 2009 decision, which denied the appellant's application to reopen a claim of entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2009).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of the issue of whether new and material evidence has been received to reopen claims of entitlement to service connection for sleep apnea.  After reviewing the record, the Board finds that the VA has met that duty.

This case was last before the Board in August 2009.  In part, the Board denied the appellant's request to reopen his claim of entitlement to service connection for sleep apnea.  The appellant did not file a timely appeal with the United States Court of Appeals for Veterans Claims, and that decision became final under the law and regulations then in effect.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).
In November 2009, the appellant requested the Board reconsider its decision.  In August 2010, the Deputy Vice Chairman of the Board denied that motion.  Thereafter, the appellant filed an application to reopen his claim of service connection for sleep apnea.  

After the application was received, the RO advised the appellant by letter of the reason for the prior denials and the need for new and material evidence to reopen the service connection claims.  The RO also informed him of the criteria to support the underlying claim, as well as his and the VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006). The duty to notify is satisfied.

VA's duty to assist includes helping the appellant to obtain pertinent records, including those reflecting his treatment by the VA and by private health care providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains such records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his application to reopen his claim of entitlement to service connection for sleep apnea.  Accordingly, the Board will consider his application.  


Analysis

The appellant contends that his sleep apnea was first manifested in the service by snoring and other symptoms or that it is proximately due to or has been aggravated by his service-connected disabilities including tinnitus.  After reviewing the record, the Board finds that the appellant  has submitted new and material evidence to support his claim.  Therefore, the claim is reopened; and to that extent, the appeal is granted.

Service connection is warranted when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2014).  

In November 2005, the RO denied the appellant's initial claim of service connection for sleep apnea.  The evidence on file consisted of the appellant's service treatment records, records reflecting the appellant's post-service treatment by the VA and by private health care providers, and reports of VA examinations.  

The appellant did not contend, and the evidence did not show, that there were any complaints or clinical findings of sleep apnea in the service, nor did the service treatment records show any manifestations of sleep apnea.  The probative evidence showed that sleep apnea was first manifested in the mid-1990's, many years after his separation from the service.  In addition, the preponderance of the evidence was against a finding of a nexus between the appellant's sleep apnea and his service or a disability for which service connection had been established by the VA.  The appellant was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Accordingly, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  Thereafter, the appellant filed an application to reopen his claim.  

As noted above, that application was, ultimately, denied by the Board in a final decision in August 2009.  The Board found that the appellant did not submit new and material evidence to reopen that claim.  The appellant has since filed an application to reopen the claim.  

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for the purpose of reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's August 2009 decision includes a March 1982 report of the appellant's nonjudicial punishment in the service.  He was found to have fallen asleep during the performance of his assigned duties as an Assistant Charge of Quarters.  In addition, the appellant submitted an online notation from S. Y. P., M.D. suggesting a relationship between sleep apnea and tinnitus.  

Service connection is in effect for tinnitus.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it suggests a possible manifestation of sleep apnea in service, as well as a potential basis for secondary service connection.  It is neither cumulative nor redundant of the evidence of record in August 2009 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been received, the application is granted to reopen a claim of entitlement to service connection for sleep apnea.  


REMAND

In February 2012, during the pendency of the appeal, the RO issued the appellant a Statement of the Case.  The appellant's electronic files in Virtual VA and the Veterans Benefits Management System show that since that time, there has been a significant amount of additional development, and a substantial amount of relevant evidence has been procured.  In addition, the appellant has continued to reassert that he is unemployable as a result of service-connected disorders, and an inferred claim of entitlement to a TDIU is raised.  

The RO has not taken any further adjudicatory action, and no Supplemental Statement of the Case has been issued.  Accordingly, the issues of entitlement to service connection for sleep apnea, whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, entitlement to an increased rating for a bilateral hearing loss disability, entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  The AOJ must request that the appellant be scheduled for an examination to determine the nature and etiology of any sleep disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a sleep disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether any present sleep disorder was first manifested during the appellant's service.  The VA examiner must address the fact that the appellant fell asleep while on duty in March 1982.  

The VA examiner must also render an opinion as to whether any present sleep disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established.  This must include, but is not limited to, the appellant's service-connected tinnitus.  With respect to tinnitus, the examiner must address the September 2009 internet notation by S. Y. P., M.D.

With respect to secondary service connection due to aggravation, the examiner must state whether there has been any increase in the severity of the appellant's sleep disorder that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the sleep disorder.  

Please Note:  Temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened. 

For ALL OPINIONS, the examiner must state HOW AND WHY he or she reached the opinion they did.  Citation to APPLICABLE MEDICAL LITERATURE would be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2. When the foregoing actions have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the remaining issues and if denied issue a Supplemental Statement of the Case on the following issues:  

a)  Entitlement to service connection for sleep apnea; 

b)  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension; and 

c)  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.  
	
In October 2013, during the course of the appeal, the appellant filed a claim of entitlement to a TDIU.  That claim has not yet been considered by the AOJ.  However, it is ancillary to the appellant's increased rating and must be adjudicated.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a SUPPLEMENTAL STATEMENT OF THE CASE and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


